MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                           FILED
      regarded as precedent or cited before any                                Mar 06 2020, 9:43 am
      court except for the purpose of establishing                                    CLERK
      the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                                   Court of Appeals
      estoppel, or the law of the case.                                              and Tax Court




      APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEES
      Antwoin Richmond                                        Curtis T. Hill, Jr.
      New Castle, Indiana                                     Attorney General of Indiana
                                                              Frances Barrow
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Antwoin Richmond,                                       March 6, 2020
      Appellant-Plaintiff,                                    Court of Appeals Case No.
                                                              19A-CT-2052
              v.                                              Appeal from the
                                                              Marion Superior Court
      Drew Adams, Melissa Pine,                               The Honorable
      John Doe #1,                                            Patrick J. Dietrick, Judge
      Appellees-Defendants.                                   Trial Court Cause No.
                                                              49D12-1712-CT-46012




      Kirsch, Judge.


[1]   Antwoin Richmond (“Richmond”) filed an amended complaint under 42

      U.S.C. § 1983, alleging that parole officers Drew Adams, Melissa Pine, and

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2052 | March 6, 2020                     Page 1 of 7
      John Doe #1 (“Defendants”) violated his right to due process because they

      failed to follow correct protocols when obtaining a urine sample from him.

      Richmond filed a motion for summary judgment, Defendants filed a cross-

      motion for summary judgment, and the trial court granted Defendants’ cross

      motion for summary judgment. On appeal, Richmond raises one issue, which

      we restate as whether the trial court erred in granting Defendants’ motion for

      summary judgment on grounds of res judicata.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In December 2007, Richmond pleaded guilty to class A felony child molesting,

      and the trial court imposed a twenty-year sentence. Richmond v. State, No.

      33A01-1707-MI-1537, 2017 WL 6329656, at *1 (Ind. Ct. App. Dec. 12, 2017)

      (“Richmond I”). Richmond was released to parole on February 14, 2014, but his

      parole was revoked because he failed a urine test and admitted that he had

      violated the terms of his parole by possessing a controlled substance. Appellant’s

      App. Vol. II at 12-14. Therefore, Richmond was returned to the Indiana

      Department of Correction (“DOC”) to serve the remainder of his sentence.

      Appellees’ App. Vol. II at 14.


[4]   On October 24, 2016, Richmond, filed his first of five post-judgment motions,

      four petitions for writ of habeas corpus and one petition for post-conviction

      relief. In his first two petitions for writ of habeas corpus, Richmond alleged

      that he was not properly granted good time credit. The trial court granted the

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2052 | March 6, 2020   Page 2 of 7
      State’s motions for summary judgment in both cases. Richmond appealed the

      denial of his second petition, and we affirmed the trial court, finding

      Richmond’s claim was barred by the doctrine of res judicata because Richmond

      could have raised his claim in his first petition for writ of habeas corpus.

      Richmond v. Butts, No. 18A-MI-366, 2018 WL 4659566, at *1, 3 (Ind. Ct. App.

      Sept. 25, 2018) (“Richmond II”).


[5]   In July of 2017, Richmond filed a petition for post-conviction relief, claiming

      that parole officers had not followed DOC protocols for the urine test that

      Richmond had earlier failed, which was one factor for the revocation of his

      parole.1 While his petition for post-conviction relief was pending, Richmond

      filed his third petition for writ of habeas corpus, once again citing the same

      alleged irregularities regarding his urine sample and contending that these

      irregularities denied his right to due process. Id. at *2. The trial court dismissed

      Richmond’s petition, finding it was barred by the doctrine of res judicata. Id.

      We affirmed the trial court, stating, “These arguments were known and

      available to Richmond when he filed his first habeas petition and could have

      been determined at that time. This type of repetitive litigation is explicitly

      precluded under the doctrine of res judicata.” Id.*3.




      1
       On October 24, 2017, Richmond submitted a motion to withdraw his petition for post-conviction relief.
      Although the trial court had already entered summary judgment against Richmond’s petition, it granted
      Richmond’s motion to withdraw the petition without prejudice. Richmond II, 2018 WL 4659566 at *1 n.2.

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2052 | March 6, 2020                 Page 3 of 7
[6]   In the instant case, on December 14, 2017, Richmond filed a verified

      complaint, alleging that Defendants violated his rights under 42 U.S.C. § 1983,

      yet again citing the same alleged irregularities in the collection, testing, and

      disposal of his urine sample. Appellees’ App. Vol. II at 97-103. Richmond later

      sought leave to amend his verified complaint, but the trial court did not rule on

      the request to amend and instead granted the State’s motion to dismiss the

      verified complaint. Richmond appealed, and we reversed and remanded,

      holding that the trial court erred by not allowing Richmond to amend his

      complaint. Richmond v. Adams, No. 18A-CT-833, 2018 WL 6055666, at *2-3

      (Ind. Ct. App. Nov. 20, 2018) (“Richmond III”). On remand, Richmond filed

      his amended complaint, once again claiming Defendants did not follow DOC

      protocols regarding his urine sample, which, he again contended, violated his

      right to due process. Appellees’ App. Vol. II at 120-24. Richmond requested

      $250,000 in damages and $500,000 in punitive damages from each defendant.

      Id. at 124.


[7]   Richmond filed a motion for summary judgment, and Defendants filed a cross-

      motion for summary judgment. Appellant’s App. Vol. II at 9, 40. In their cross-

      motion for summary judgment, Defendants argued, in part, that Richmond’s

      claim was barred by the doctrine of res judicata because Richmond raised this

      same claim in his previous petition for writ of habeas corpus. Id. at 47-49. The

      State observed that the trial court had denied the previous habeas petition on

      grounds of res judicata and that this court affirmed that ruling in Richmond II.




      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2052 | March 6, 2020   Page 4 of 7
      Id. at 47-48. The trial court granted Defendants’ motion for summary

      judgment, ruling, in part:


              [Richmond’s] claims are barred by the doctrine of res judicata.
              Specifically, the Henry Circuit Court 2, in cause number 33C02-
              1710-MI-129, ruled on this issue when it denied [Richmond’s]
              Verified Petition for Writ of Habeas Corpus Relief. This decision
              was affirmed by the Indiana Court of Appeals in cause number
              18A-MI-366.


      Appellant’s App. Vol. II at 14. Richmond now appeals.


                                     Discussion and Decision
[8]   “The purpose of summary judgment is to terminate litigation about which there

      can be no factual dispute and which may be determined as a matter of law.”

      Bd. of Sch. Comm’rs of City of Indianapolis v. Pettigrew, 851 N.E.2d 326, 330 (Ind.

      Ct. App. 2006), trans. denied. We review a summary judgment ruling de novo,

      applying the same standard as the trial court: drawing all reasonable inferences

      in favor of the non-moving parties, summary judgment is appropriate if the

      designated evidence shows no genuine issue as to any material fact and that the

      moving party is entitled to judgment as a matter of law. Hughley v. State, 15
N.E.3d 1000, 1003 (Ind. 2014). A fact is material if its resolution would affect

      the outcome of the case, and an issue is genuine if a trier of fact is required to

      resolve the parties’ differing accounts of the truth, or if the undisputed material

      facts support conflicting reasonable inferences. Id. The initial burden is on the

      movant to demonstrate the absence of any genuine issue of fact; if the movant

      meets that burden, the burden shifts to the non-movant to present contrary

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2052 | March 6, 2020   Page 5 of 7
       evidence that demonstrates an issue for the trier of fact. Id. A summary

       judgment ruling is a decision on the merits that bars an action for res judicata

       purposes. Foshee v. Shoney’s, Inc., 637 N.E.2d 1277, 1280 (Ind. 1994); Poulard v.

       Lauth, 793 N.E.2d 1120, 1123 (Ind. Ct. App. 2003).


[9]    Richmond is no stranger to the doctrine of res judicata, which prevents

       repetitious litigation of disputes that are essentially the same. Higgason v.

       Lemmon, 818 N.E.2d 500, 502 (Ind. Ct. App. 2004), trans. denied. Res judicata

       consists of two components, claim preclusion and issue preclusion. Id. Claim

       preclusion applies when a final judgment on the merits has been rendered and

       acts to bar subsequent actions on the same claim between the same parties.

       Dawson v. Estate of Ott, 796 N.E.2d 1190, 1195 (Ind. Ct. App. 2003). Claim

       preclusion applies when: “(1) the former judgment was rendered by a court of

       competent jurisdiction; (2) the former judgment was rendered on the merits; (3)

       the matter now at issue was, or could have been, determined in the prior action;

       and (4) the controversy adjudicated in the former action was between parties to

       the present suit or their privies.” Id. (emphasis added).


[10]   Here, Richmond’s due process arguments regarding the collection of his urine

       sample is the same issue he raised in his prior petition for writ of habeas corpus.

       See Richmond II, 2018 WL 4659566 at *2; Appellees’ App. Vol. II at 2, 4-6, 10. As

       we stated in Richmond II, “These arguments were known and available to

       Richmond when he filed his first habeas petition and could have been

       determined at that time.” Richmond II, 2018 WL 4659566 at *3. Moreover, the

       entry of summary judgment against Richmond’s identical claim in Richmond II
       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2052 | March 6, 2020   Page 6 of 7
       was an adjudication on the merits for purposes of res judicata. See Foshee, 637
N.E.2d at 1280; Dawson, 796 N.E.2d at 1195. Richmond’s serial litigation of

       the same issue is explicitly precluded by the doctrine of res judicata.

       Accordingly, the trial court did not err in granting Defendants’ motion for

       summary judgment.


[11]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2052 | March 6, 2020   Page 7 of 7